Opinion issued September
15, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00550-CR
———————————
 
TheoRdore Leonard Harris, II
aka Theodore Harris, II, Appellant
 
V.
 
The State of Texas, Appellee

 

 
On Appeal from the 252nd District
Court
Jefferson County, Texas

Trial Court Case No. 09-07537
 

 
 
MEMORANDUM OPINION
 
Appellant, Theordore Leonard Harris, II aka Theodore
Harris, II, has filed a motion to dismiss the appeal.[1]  The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  We have not
issued a decision in the appeal.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We direct the
Clerk of this Court to issue the mandate within 10 days of the date of this
opinion.  See Tex. R. App. P.
18.1.
 
PER CURIAM
Panel
consists of Justices Jennings, Keyes, and Higley.
Do not
publish.  Tex. R. App. P. 47.2(b).




[1]           The
Texas Supreme Court transferred this appeal from the Court of Appeals for the
Ninth District of Texas.  Misc. Docket
No. 10-9105 (Tex. June 21, 2010); see Tex.
Gov’t Code Ann. § 73.001 (West 2005) (authorizing transfer of cases).